Parker, J.
Appellants concede and the record discloses that Findings of Fact 1 through 8 are supported by competent evidence. The sole question presented by this appeal is whether these findings are in turn sufficient to support the finding and conclusion that the accident which resulted in the employee’s death arose out of and in the course of his employment with defendant employer. We agree with the Industrial Commission that they were.
The accident occurred at a time when the employee was on duty and at a place where his duties authorized him to be. The hazard to which he was exposed existed at that time and place. It must be reasonably anticipated that employees are subject to the ordinary human frailties shared by the rest of mankind. Among these is the tendency on occasion to act upon a sudden impulse, whether induced by curiosity or by some other factor. Where, as here, the resulting act involves only a minimal departure from the employee’s assigned duties, the Workmen’s Compensation Act, when liberally construed to effectuate its purpose, should still provide coverage.
In the present case, the impulsive act of the employee in knocking dust from the roller while waiting for his foreman to descend the ladder, did not, in our opinion, constitute such a departure from his employment as to remove him from the protection of the Act. We agree with the Industrial Commission that the time, place, and circumstances of the accident here involved were such as to support a finding and conclusion that *8it arose out of and in the course of the employee’s employment with his employer. The opinion and award of the Industrial Commission is
Affirmed.
Vaughn, J., concurs.
Campbell, J., dissents.